Dismissed and Memorandum Opinion filed May 19, 2005








Dismissed and Memorandum Opinion filed May 19, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00364-CV
____________
 
RICHARD
EHRLICH, Appellant
 
V.
 
THE
INVIRONMENTALISTS, INC.,
f/k/a DUPONT FLOORING SYSTEMS,
Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause No.
811,246
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a default judgment signed
January 14, 2005.  No motion for new
trial was filed.  Appellant=s notice of appeal was not filed
until April 4, 2005.
Appellant=s notice of appeal is untimely.  The notice of appeal must be filed within
thirty days after the judgment is signed when appellant has not filed a timely
motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusion of law.  Tex.
R. App. P. 26.1.




On May 2, 2005, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).  In the court=s notice, appellant was advised that
if he was attempting to file a restricted appeal, he was required to file an
amended notice of appeal in compliance with Texas Rule of Appellate Procedure
25.1(d)(7).  Appellant filed a response
to the court=s notice on May 6, 2005.  He did not file an amended notice of appeal,
however.  Appellant=s response fails to demonstrate that
this court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 19, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.